Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner diameter of the main burner" and “the outer diameter of the first stage of the sub-burners” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first stage" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner wall of the sub-outer tube" and “the outer wall of the sub-inner tube” and “the inner space of the inner wall of the last stage” in line 17-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the last stage" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the end portion of the last stage of the sub-burners is provided with an external connection equipment (e.g. blind flange, ignition device and/or flame monitoring device)”.  With the phrase “e.g.”, it is unclear if all, some, or any of these features are present rendering the claim indefinite.  Clarification is required.
Claims 6 and 7 uses the term “preferably” which raises clarity issues and renders the claim indefinite.  It is not clear if these “preferable” features are present or not.  Clarification is required
Claim 7 recites the limitation "the outlet of the transfer tube" in lines 1-2.  There is insufficient antecedent basis for this limitation.
Claim 8 recites the limitation "the outlets of the main oxidant channel and the sub-oxidant channels" in lines 2-3.  There is insufficient antecedent basis for this limitation.
Claim 9 recites the limitation "the spatial positions" in line 2.  There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathias (DE 102008062028A1 with references made to the machine translation).
Regarding claims 1 and 2, Mathias discloses a gasification burner (see annotated Figure below) comprising a main burner (outermost burner, as depicted below in the annotated drawing), characterized in that N-stage sub-burners are arranged on the inner side of the main burner (as depicted below in the annotated drawing), where N is an integer greater than or equal to 1, and the main burner and each stage of the sub-burners have independent fuel channels and oxidant channels respectively (see Figure which illustrates a fuel channel 7 for the main burner, 3 and 5 for the sub burners and discloses an oxidant channel 6 for the main burner and oxidant channels 2 and 4 for the sub burners); the main burner and each stage of the sub-burners are arranged in a coaxial sleeves from outside to inside (as depicted in the figure); the inner diameter of the main burner is larger than the outer diameter of the first stage of the sub-burners (see Figure where the main burner is larger in diameter than all the sub burners), and the inner diameter of each stage of the sub-burners is larger than the outer diameter of its next stage of the sub-burners (see figure where the sub-burners get smaller in diameter toward the center of the burner); 
Wherein the main burner includes a main outer tube and a main inner tube which are arranged coaxially from outside to inside (as depicted in the annotated drawing below), the main outer tube and the main inner tube are connected by a main cover plate (see annotated figure below which illustrates the location of the main cover plate); an annular space between the inner wall of the main outer tube and the outer wall of the main inner tube constitutes a main fuel channel (fuel channel 7); an annular space between the inner wall of the main inner tube and the outer wall of the first stage of the sub-burners constitutes a main oxidant channel (oxidant channel 6); a main fuel inlet (11) is arranged on the main cover plate or on the side wall of the main outer tube (see Figure where inlet 11 is located on the sidewall of the main outer 
Wherein each stage of the sub-burners includes a sub-outer tube (as depicted in the annotated drawing below) and a sub-inner tube respectively which are coaxially arranged from outside to inside (as depicted in the annotated drawing below), the sub-outer tube and the sub-inner tube being connected by a sub-cover plate (see annotated figure below which illustrates the sub-cover plate); an annular space between the inner wall of the sub-outer tube and the outer wall of the sub-inner tube constitutes a sub-fuel channel (see sub fuel channel 5 in the Figure); an annular space between the inner wall of the sub-inner tube and the outer wall of its next stage of the sub-burners, or the inner space of the inner wall of the last stage of the sub-inner tubes, constitutes a sub-oxidant channel (see sub oxidant channel 4 in the Figure); a sub-fuel inlet is arranged on the sub-cover plate or on the side wall of the sub-outer tube (see sub-fuel inlet 11 on the sidewall of sub-outer tube 5); a sub-oxidant inlet is arranged on the side wall of the sub-inner tube (see oxidant inlet 15 on the sidewall of sub-inner tube 4). 

    PNG
    media_image1.png
    967
    958
    media_image1.png
    Greyscale

Regarding claims 6 and 7, Mathias further discloses a fuel transfer tube (tube 10,11 that are arranged to transfer fuel to the burners) is arranged in the main fuel channel and the sub-fuel channel (see Figure), respectively. 
Regarding claim 8, Mathias further discloses a gas swirling device (8) is arranged at the outlets of the main oxidant channel and the sub-oxidant channels (see Figure). 
Regarding claim 9, Applicant claims limitations on how each tube is used but does not expand on the structure of the claimed burner.  Regarding limitations recited in claim 9 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 10, Mathias further discloses the main burner and each stage of the sub-burners are independent of each other (see Figure where each tube/channel is fed independently).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathias (DE 102008062028A1 with references made to the machine translation) in view of Guo (US 2015/0197697).
Regarding claims 2-4, Mathias is silent regarding how the main burner is attached to the sub burner as well as how the main burner is attached to the gasifier.  More specifically, Mathias does not teach flanges that connect the main burner to the gasifier and connect the sub burner to the main burner.
Guo also discloses a burner (see abstract).
Guo, like Mathias, teaches multiple concentric tubes nested in each other to form a multi-tube burner (see Figure).  In order to attach the gasifier burner to a gasifier, Guo teaches a flange (11) that allows for the burner to be secured and attached to the gasifier (paragraph 33) and goes on to teach a multiple flanges 10 to attach each tube to each other (see paragraph 28).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the flanges of Guo to the burner of Mathias in order to attach the burner to a gasifier as well as secure each tube of Mathias to each other to make a whole structure.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathias (DE 102008062028A1 with references made to the machine translation) in view of Guo (US 2015/0197697).
Regarding claim 5, Mathias teaches a cooling jacket (9) around the main burner but does not teach multiple cooling jackets provided to cool the inner, and outer sub-burner tubes.
Just also discloses a burner for a gasifier (see abstact).
Just, like Mathias, teaches multiple concentric burners (as depicted in Figure) and teaches that each tube in the multiple concentric tubes comprises a cooling jacket (see Figure which illustrates multiple “cooling water” circuits going in and out of multiple cooling jackets (16, 18, 5).  Just teaches multiple cooling jackets in order to maintain the internal temperature of the burner nozzle, especially when the central pilot burner 1 is ignited (col. 4 lines 7-9).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add multiple cooling water jackets within the burner of modified Mathias, such as adjacent to each sub-burner and main burner in order to maintain the temperature within the burner at an acceptable level. 

Relevant Prior Art
US 5,829,367 – has swirl inducing outlet of a fuel tube (col. 6 lines 29-36)
US 2012/0039761 – discloses flanges that connect multiple concentric tubes (Fig. 4)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725